            Case 4:20-cv-01317-LPR Document 9 Filed 02/12/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

JOSEPH TEMPLIN                                                                                       PLAINTIFF
ADC #601154

v.                                      Case No. 4:20-cv-01317-LPR

DAMION MCGUILDNER                                                                                  DEFENDANT

                                                     ORDER

         Joseph Templin was in custody at the Stone County Detention Center when he filed this

action pro se on November 6, 2020. (Doc. 2). Mr. Templin also filed a Motion For Leave To

Proceed In Forma Pauperis (“IFP”), which the Court denied as incomplete. (Docs. 1, 3). Mr.

Templin renewed his IFP Motion on December 11, 2020. (Doc. 5).

         On January 5, 2021, Mr. Templin notified the Court of his release from custody and his

new address. (Doc. 6). That same day, the Court denied Mr. Templin’s renewed IFP Motion

because Mr. Templin had been released from custody. (Doc. 7).                      The Court explained to Mr.

Templin that, when a plaintiff is released from confinement, the Court’s policy is to require re-

submission of affidavits to determine whether there has been a change of financial circumstances

such that the plaintiff should now be required to pay the fees and costs of the lawsuit. (Doc. 7 at

1-2). The Court directed Mr. Templin to (within 30 days) submit a new IFP application that

reflects his current (free world) financial status or pay the $402.00 filing and administrative fee.

(Id. at 2).1 The Court advised Mr. Templin that, if he did not comply with the Court’s January 5

Order, his lawsuit would be dismissed. (Id. at 5-6). The Court sent Mr. Templin a blank IFP



1
  The Court also asked Mr. Templin to supplement his Complaint to better explain, and provide detail about, the claims
asserted. (Doc. 7 at 5).
          Case 4:20-cv-01317-LPR Document 9 Filed 02/12/21 Page 2 of 2




application at his new address. (Id.) That letter, however, has been returned as undeliverable with

the notation “RTS” on the envelope. (Doc. 8).

       Mr. Templin has not complied with or otherwise responded to the Court’s January 5, 2021

Order. The time for doing so has passed. Accordingly, Mr. Templin’s case is DISMISSED

without prejudice pursuant to Local Rule 5.5(c)(2). The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from this Order and the accompanying Judgment

would not be taken in good faith.

       IT IS SO ORDERED this 12th day of February 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE




                                                2
